DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US Publication No. 2020/0273964)

    PNG
    media_image1.png
    481
    670
    media_image1.png
    Greyscale

	Regarding claim 1, Lin discloses a method comprising: forming a fin structure comprising a plurality of first semiconductor layers and a plurality of second semiconductor layers alternately stacked over a substrate Fig 1; forming a dummy gate structure Fig 1, 110 across the fin structure such that the dummy gate structure covers a first portion of the fin structure while second portions of the fin structure are exposed Fig 1; removing the exposed second portions of the fin structure; after removing the second portions of the fin structure Fig 2B-2 ¶0040, performing a selective etching process, using a gas mixture comprising a hydrogen-containing gas and a fluorine-containing gas, to laterally recess the first semiconductor layers in the first portion of the fin structure ¶0040-0042, wherein the selective etching process etches the first semiconductor layers at a faster etching rate than etching the second semiconductor layers ¶0041; forming inner spacers on opposite end surfaces of the laterally recessed first semiconductor layers of the first portion of the fin structure ¶0043; forming source/drain epitaxial structures on opposite end surfaces of the second semiconductor layers in the first portion of the fin structure Fig 2E-1 and Fig 2E-2; removing the dummy gate structure to expose the first portion of the fin structure Fig 2G; removing the laterally recessed first semiconductor layers in the exposed first portion of the fin structure while leaving the second semiconductor layers in the exposed first portion of the fin structure suspended above the substrate Fig 2G; and forming a gate structure to surround each of the suspended second semiconductor layers Fig 2I.

Regarding claim 2, Lin discloses wherein the hydrogen-containing gas is HF gas ¶0042.

Regarding claim 5, Lin discloses, further comprising performing a hydrogen radical treatment to the first and second semiconductor layers prior to performing the selective etching process ¶0052.

Regarding claim 7, Lin discloses, wherein performing the hydrogen radical treatment comprising comprises providing hydrogen radicals to the first and second semiconductor layers ¶0052.

Regarding claim 9, Lin discloses wherein the exposed second portions of the fin structure are removed by an etching process using an oxygen-containing gas mixture ¶0042.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al (US Publication No. 2020/0273964) in view of Swaminathan et al (US Publication No. 2014/0134827).
Regarding claims 3-4, 6 and 8, Lin discloses all the limitations except for the flowrate, temperature and the power used during treatment. Whereas Swaminathan discloses an etching process wherein a flow rate ratio of the hydrogen-containing gas to the fluorine-containing gas is from about 20% to about 80%; a temperature for performing the selective etching process is in a range from about 0 degrees Celsius to about 90 degrees Celsius; the selective etching process are performed in a same processing chamber and  wherein a power for providing the hydrogen radicals is in a range from about 500 W to about 5000 W ¶0068. Lin and Swaminathan are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the etching and incorporate the teachings of Swaminathan as an alternative method known in the art that provide an improve etching step.

Allowable Subject Matter
Claims 10-16, 21-24 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “performing a hydrogen radical treatment to the first and second semiconductor layers of the fin structure in the gate trench to remove oxygen in the first and second semiconductor layers; after performing the hydrogen radical treatment, selectively removing the first semiconductor layers from the gate trench while leaving the second semiconductor layers suspended in the gate trench; and after selectively removing the first semiconductor layers from the gate trench, forming a gate structure in the gate trench”, as recited in independent claim 10 and “performing a second oxygen-removal process, using a hydrogen-containing gas mixture, to remove a native oxide layer formed on sidewalls of the first semiconductor layers, wherein the hydrogen radicals used in the first oxygen-removal process has sizes smaller than the hydrogen-containing gas mixture used in the second oxygen- removal process; after performing the first oxygen-removal process, performing a selective etching process to laterally recess the first semiconductor layers, wherein the selective etching process etches the first semiconductor layers at a faster etching rate than etches the second semiconductor layers; forming inner spacers on opposite end surfaces of the laterally recessed first semiconductor layers”, as recited in independent claim 21.
Claims 11-16, 22-24 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811